Citation Nr: 0513161	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  94-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right hip stress fracture.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney 


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1984 to 
November 1985.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, continued the noncompensable rating 
assigned residuals of a right hip stress fracture and denied 
service connection for arthritis of the right hip.  

In January 2004 and March 1995, respectively, the RO 
increased the rating assigned the veteran's right hip 
disability to 10 percent, effective March 1993, and denied 
the veteran a total disability evaluation based on individual 
unemployability due to the service-connected right hip 
disability (TDIU).  In November 1996, the Board affirmed the 
RO's June 1993 and March 1995 rating decisions.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
May 1998, based on a Joint Motion for Remand and to Stay 
Further Proceedings (joint motion), the Court vacated the 
Board's decision on the issues of entitlement to an increased 
rating for a right hip disability and entitlement to TDIU, 
remanded these matters to the Board for readjudication 
consistent with the joint motion, and dismissed the Board's 
decision on the issue of entitlement to service connection 
for arthritis of the right hip.  

In September 1998, the Board remanded the increased rating 
and TDIU claims to the RO, and in August 2001, while the 
appeal was in remand status, the RO increased the rating 
assigned the veteran's right hip disability to 20 percent, 
effective March 1993.  In November 2002, the Board denied the 
veteran entitlement to a rating in excess of 20 percent for 
that disability, and thereafter, the veteran continued his 
appeal to the Court.

In November 2002, the Board also undertook additional 
development on three claims: entitlement to TDIU; entitlement 
to service connection for depression secondary to the 
veteran's service-connected right hip disability (denied in 
June 1999, while the appeal was in remand status); and 
entitlement to service connection for a bilateral knee 
disorder secondary to the veteran's service-connected right 
hip disability (also denied in June 1999).  The Board 
remanded these three claims to the RO for additional action 
in December 2003.  According to a letter sent to the veteran 
in April 2004, the RO is still working on these claims.  The 
RO has not since certified these issues for appeal to the 
Board.  

In September 2004, the Court vacated the Board's decision on 
the issue of entitlement to an increased rating for a right 
hip disability, remanded this matter to the Board for 
readjudication, and dismissed any appeal with regard to the 
veteran's claims of entitlement to TDIU, entitlement to 
service connection for depression secondary to the veteran's 
service-connected right hip disability, and entitlement to 
service connection for a bilateral knee disorder secondary to 
the veteran's service-connected right hip disability.  The 
Court explained that because the Board ordered development 
with regard to those claims and did not consider them in its 
November 2002 decision, the Court had no jurisdiction to 
decide them.   

In June 2004, the veteran initiated an appeal of a May 2004 
rating decision, in which the RO denied the veteran two other 
claims: entitlement to service connection for a low back 
disorder and entitlement to service connection for chronic 
pain syndrome.  The RO is currently trying to resolve the 
veteran's disagreement with the RO's May 2004 decision by 
utilizing the post-decision review process.  These issues are 
thus not yet before the Board for appellate review.

The appeal on the issue of entitlement to an increased rating 
for a right hip disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if they are 
required to take further action.


REMAND

The Board previously remanded this claim to the RO in 
September 1998.  However, the RO did not take the action the 
Board ordered.  The Board must therefore remand this claim to 
AMC for completion of the previously requested development.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with remand orders).

The veteran asserts that he experiences constant pain in his 
right hip, which hinders his employability.  The RO afforded 
the veteran VA examinations of the right hip in June 1996, 
February 1999, and August 2001, but the reports of these 
examinations are inadequate for the purpose of rating the 
veteran's right hip disability.  They do not address whether 
the veteran's right hip pain significantly limits the 
veteran's functional ability during flare-ups or with 
extended use.  They also do not address whether there is 
weakened movement, excess fatigability or incoordination 
associated with the veteran's right hip joint.  Another 
examination is thus necessary on remand so that an examiner 
can discuss these matters.  

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
Court has mandated that VA ensure strict compliance with 
these provisions.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate assistance regarding his 
claim.  The claims file reflects that the veteran is in 
receipt of benefits from the Social Security Administration 
(SSA), but the records upon which SSA relied in awarding the 
veteran such benefits have not been secured.  Inasmuch as 
these records might be relevant to the claim on appeal, the 
RO should obtain them on remand.  

This case is REMANDED for the following action:

1.  The RO should contact SSA and request 
copies of the records upon which it 
relied in awarding the veteran disability 
benefits.  Once such records are 
received, the RO should associate them 
with the claims file. 

2.  The RO should request the veteran to 
identify all providers, VA and non-VA, 
from whom he has received treatment or 
examination for the service-connected 
right hip stress fracture, from August 1, 
2001, to the present.  Action should be 
taken to obtain copies of all records, 
not previously received.

3.  The RO should afford the veteran a VA 
orthopedic examination for the purpose of 
determining the level of severity of his 
right hip disability.  The RO should 
advise the veteran that any failure to 
attend the scheduled examination might 
have an adverse effect on his claim.  The 
RO should forward the claims file to the 
examiner for review of pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests, including range of 
motion studies, are performed, the 
examiner should:

a) note all clinical manifestations 
of the veteran's right hip 
disability, including, if 
appropriate, groin pain; 

b) specifically indicate whether the 
veteran has limitation of motion of 
the right hip and/or ankylosis, and 
if so, describe the degree of the 
limitation and/or the nature of the 
ankylosis;   

c) also indicate whether any 
reported pain on range of motion 
studies is supported by adequate 
pathology and evidenced by visible 
behavior, and note at what degree of 
motion the pain begins; 

d) determine whether the clinical 
evidence is consistent with the 
severity of the pain and other 
symptoms reported by the veteran; 

e) consider whether the veteran's 
right hip disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

f) characterize the veteran's 
functional impairment due to his 
right hip disability as slight, 
moderate, or severe;   

g) identify the limitation of 
activity imposed by the veteran's 
right hip disability, viewed in 
relation to his medical history, 
considered from the point of view of 
the veteran working or seeking work, 
with a full description of the 
effect of that disability upon his 
ordinary activity; 

h) opine whether it is at least as 
likely as not that the veteran's 
service-connected right hip 


disability precludes securing and 
maintaining substantially gainful 
employment; and    

i) provide a detailed rationale, 
with specific references to the 
record, for the opinion provided.  

4.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.

5.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


